*760
ORDER

PROST, Circuit Judge.
Steven Maynard moves for leave to proceed in forma pauperis (IFP). Philadelphia Cervical Collar Company, Inc. moves to dismiss and for damages and costs.
Maynard is presently incarcerated. Pursuant to the Prisoner Litigation Reform Act, a prisoner is no longer afforded the opportunity of proceeding without the payment of filing fees, but must, in time, pay the filing fee in its entirety. 28 U.S.C. § 1915(b)(l)-(2). When funds exist, an initial and subsequent monthly payments are required until the filing fee is paid. All prisoners who seek appellate review and request leave to proceed IFP must submit a fully completed motion and affidavit for leave to proceed IFP, along with a certified copy of the prisoner’s trust fund account statement for the 6-month period preceding the filing of the notice of appeal. See 28 U.S.C. § 1915(a)(2), (b), (g).
Maynard did not submit the form with his motion for leave to proceed in forma pauperis. Additionally, we note that Maynard left blank the line of the court’s motion that queries, “[a]re you presently incarcerated?” Because Maynard has not paid the docketing fee, or submitted the required documents and fully completed the motion for leave to proceed in forma pauperis, the court dismisses this appeal. Before the court will reconsider this dismissal, Maynard must either pay the docketing fee or complete, sign, and submit to the court the supplemental form for prisoners, along with a motion for reconsideration.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) The motion to dismiss is moot.
(3) The motion for damages and costs is denied. All sides shall bear their own costs.